PER CURIAM:
American Motors Sales Corporation has brought this interlocutory appeal from the trial court’s ruling that an individual who brings a private action under the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq. (ADEA), is entitled to recover punitive damages and to a trial by jury.
In Dean v. American Sec. Ins. Co., 559 F.2d 1036 (5th Cir. 1977), we definitively held that punitive damages are not recoverable in a private action brought under ADEA.
It is now settled that in such an action a trial by jury on a claim for lost wages is available where sought by one of the parties. Lorillard v. Pons, - U.S. -, 98 S.Ct. 866, 55 L.Ed.2d 40 (1978).
The trial court’s order overruling appellant’s motion to strike the jury demand is affirmed; its order overruling appellant’s motion to strike the prayer for punitive damages is reversed.
AFFIRMED IN PART.
REVERSED AND REMANDED IN PART.